Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 1 of 57




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-01987-KMT

 ERIC TYLER VETTE

        Plaintiff,

 v.

 K-9 UNIT DEPUTY SANDERS
 SERGEANT GUSTON
 K-9 DEPUTY OX

        Defendants.


      DEFENDANT GUSTIN’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
                                 12(b)(6)


        Sergeant Steve Gustin (incorrectly captioned as “SERGEANT GUSTON”) (“Defendant”),

 by and through his attorney Andrew R. McLetchie of Fowler, Schimberg, Flanagan & McLetchie,

 P.C., hereby submits the following Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), and in

 support thereof, states as follows:

                         Certification Pursuant to D.C.COLO.LCivR 7.1

        In accordance with D.C.COLO.LCivR 7.1(b), undersigned counsel has not conferred with

 Plaintiff because Plaintiff proceeds pro se and is currently incarcerated.

                                       I.    INTRODUCTION

        Shortly after midnight on December 31, 2017, Plaintiff fled from law enforcement officers

 in his vehicle, recklessly engaging them in a dangerous pursuit in and around downtown Montrose,

 Colorado, at times driving at speeds exceeding 100 miles per hour. Plaintiff was stopped and


                                                  1
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 2 of 57




 apprehended only after officers succeeded in safely diverting Plaintiff’s vehicle from the road and

 into an open field. After coming to a stop, Plaintiff continued to attempt to evade officers by

 running across the field. He was overtaken by officers and placed under arrest on thirteen separate

 charges, including felony charges for vehicular eluding, identity theft, and unlawful possession of

 a controlled substance, with officers having found cocaine and numerous unauthorized

 prescription medications inside Plaintiff’s vehicle.

         Plaintiff’s claim against Sergeant Gustin stems from a discrete incident that allegedly

 transpired during Plaintiff’s arrest. Specifically, Plaintiff alleges that after he had been

 apprehended by officers, he was assaulted by Sergeant Sanders and bitten by a K-9 unit—a dog

 that Plaintiff refers to as “K-9 Deputy Ox.” 1 Plaintiff effectively claims that Sergeant Gustin “let”

 the alleged assault happen. However, all of the allegations in Plaintiff’s Prisoner Complaint toward

 Sergeant Gustin are conclusory. As such, Plaintiff fails to allege a factual basis upon which he can

 show that Sergeant Gustin violated Plaintiff’s constitutional rights. Thus, Plaintiff’s Prisoner

 Complaint is insufficient to state a claim for relief against Sergeant Gustin and must be dismissed

 pursuant to Fed. R. Civ. P. 12(b)(6).

                                  II.     STANDARD OF REVIEW

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To do so

 does not require detailed factual allegations, but it does demand more than an “unadorned, the

 1
   Sergeant Sanders and Sergeant Gustin have contemporaneously filed a Motion to Strike Pursuant
 to Fed. R. Civ. P. 12(f), which moves the Court to strike “K-9 Deputy Ox” from Plaintiff’s Prisoner
 Complaint as a Defendant in this action.

                                                     2
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 3 of 57




 defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555). Mere “labels

 and conclusions” or a “formulaic recitation of the elements of a cause of action” are not sufficient.

 Id. (quoting Twombly, 550 U.S. at 555). Nor can a complaint withstand a motion to dismiss if it

 merely “tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Id. (quoting

 Twombly, 550 U.S. at 557). In reviewing a motion to dismiss under Rule 12(b)(6), “the tenet that

 a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

 conclusions.” Id. “Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Id.

                                        III.    ARGUMENT

    A. Sergeant Gustin Is Entitled to Qualified Immunity.

        At all times relevant to Plaintiff’s claims, Sergeant Gustin was acting pursuant to his law

 enforcement duties as an officer of the Montrose County Sheriff’s Office. As such, he is entitled

 to qualified immunity, which protects him “from liability for civil damages insofar as [his] conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Brown v. The City of Colo. Springs, 709 Fed. Appx. 906, 913 (10th Cir. 2017)

 (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity is more than a defense

 to liability; it is immunity from suit. See id. at 913; Mitchell v. Forsyth, 472 U.S. 511, 527 (1985)).

 To overcome Sergeant Gustin’s qualified immunity, Plaintiff must satisfy “a heavy two-part

 burden.” Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th Cir. 1995). First, Plaintiff must

 demonstrate that Sergeant Gustin’s individual actions violated Plaintiff’s constitutional rights. Id.

 Second, Plaintiff must show that the constitutional right allegedly violated was “clearly

 established” at the time of Sergeant Gustin’s conduct on December 31, 2017. Id.


                                                   3
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 4 of 57




        Here, Plaintiff’s Prisoner Complaint fails to sufficiently allege facts that can overcome

 Sergeant Gustin’s qualified immunity. None of the conclusory allegations in Plaintiff’s Prisoner

 Complaint are capable of stating a claim for relief for a constitutional violation under 42 U.S.C. §

 1983, or of providing Sergeant Gustin with notice of the grounds on which the alleged

 constitutional violation is based. Because he is immune from suit, Sergeant Gustin should not be

 burdened with the uncertainty and expense of discovery and further litigation. See Mitchell, 472

 U.S. at 526 (“Unless the plaintiff’s allegations state a claim of violation of clearly established law,

 a defendant pleading qualified immunity is entitled to dismissal before the commencement of

 discovery.”). Accordingly, the Court should dismiss Plaintiff’s claims against Sergeant Gustin

 pursuant to Fed. R. Civ. P. 12(b)(6).

        1. Plaintiff’s Prisoner Complaint Fails to Allege a Constitutional Violation by
           Sergeant Gustin.

        Plaintiff’s Prisoner Complaint fails to state a claim for relief against Sergeant Gustin in his

 individual capacity. The allegations in Plaintiff’s Prisoner Complaint regarding Sergeant Gustin

 are the quintessential example of threadbare and conclusory statements, which must be

 disregarded. The entirety of Plaintiff’s claim against Sergeant Gustin reads as follows:

        Supporting Facts: On December 31, 2017, Sergeant Gusten violated Amendmet 8
        and 14 constitutional rights by directly approving of Deputy Sanders’s violations
        of the same rights 8 and 14, by letting Deputy Sander’s an K-9 Ox assault me. The
        insodent hurt me physically, emotionally and mentalally. [Sic.]
        Pl. Prisoner Compl. [ECF #1], p. 5 (notated by Plaintiff as page 4).

        These allegations do not just lack factual detail; they do not contain any facts at all. As the

 U.S. Supreme Court noted in Twombly, “[w]ithout some factual allegation in the complaint, it is

 hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of the



                                                   4
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 5 of 57




 nature of the claim, but also ‘grounds’ on which the claim rests. . . . Rule 8(a) . . . does not authorize

 a pleader's ‘bare averment that he wants relief and is entitled to it.’” Twombly, 550 U.S. at 555 n.3

 (citing 5 Wright & Miller § 1202, at 94, 95) (internal punctuation marks omitted).

         To allege a claim under 42 U.S.C. § 1983 for failure to intervene, a plaintiff must allege

 facts showing that the defendant officer “had a realistic opportunity to intervene to prevent harm

 from occurring.” Savannah v. Collins, 547 Fed. Appx. 874, 876 (10th Cir. 2013) (citations

 omitted). Without allegations that a defendant officer could have stopped an unconstitutional use

 of force, and had the ability to do so under the circumstances but did not, a plaintiff’s failure-to-

 intervene claim cannot overcome a 12(b)(6) motion to dismiss. Id. In Savannah, the plaintiff

 alleged that the defendant law enforcement officer unconstitutionally failed to prevent another

 officer’s K9, “Zorro,” from biting the plaintiff. Id. at 874. The district court denied the officer’s

 12(b)(6) motion to dismiss, but the Tenth Circuit reversed, explaining:

         The factual assertions do not plausibly suggest that Officer Collins had a realistic
         opportunity to intervene. Although [the plaintiff] Mr. Savannah asserts that Officer
         Collins could have stopped Zorro, he does not assert that Officer Collins could have
         stopped Zorro. Officer Collins did not deploy Zorro and there is no assertion that
         he had the ability to control the dog. Thus, Mr. Savannah only concludes, without
         factual support, that Officer Collins could have intervened during the attack by
         Zorro.
         Id. at 876.

         As it was in Savannah, so it is here. Plaintiff fails to provide any factual support for the

 conclusory and vague statements that Sergeant Gustin “directly approv[ed] of” and “let[] Deputy

 Sander’s an K-9 Ox assault me.” See Pl. Prisoner Compl., p. 5. Such conclusory statements must

 be disregarded. Iqbal, 556 U.S. at 678. Furthermore, Plaintiff’s Prisoner Complaint contains no

 facts regarding Sergeant Gustin’s personal conduct. Plaintiff fails to set forth any factual



                                                     5
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 6 of 57




 allegations regarding what Sergeant Gustin saw, heard, or observed; when he saw, heard, or

 observed it; where Sergeant Gustin was located in relation to the alleged assault; whether Sergeant

 Gustin had the ability to control “K-9 Deputy Ox”; or any facts indicating Sergeant Gustin

 otherwise had a realistic opportunity to intervene. The complete absence of any factual allegations

 means that Plaintiff fails to state a claim for a failure to intervene, or for any constitutional

 violation, by Sergeant Gustin. Without factual allegations that Sergeant Gustin committed a

 constitutional violation, Plaintiff’s Prisoner Complaint fails to state a claim for relief, and must be

 dismissed as to Sergeant Gustin pursuant to Fed. R. Civ. P. 12(b)(6).

    B. Plaintiff’s Complaint Fails to State a Claim Against the Montrose County Sheriff’s
       Office.

        Plaintiff’s Prisoner Complaint indicates that Plaintiff is suing Defendant Gustin in his

 official capacity. Pl. Compl. [ECF #1], p. 3. A suit against a law enforcement officer in his official

 capacity is equivalent to an action against the government entity for whom the officer works.

 Pietrowski v. Town of Dibble, 134 F.3d 1006, 1009 (10th Cir. 1998). Thus, Plaintiff’s assertion of

 “official capacity” claims against Sergeant Gustin is equivalent to a suit against the Montrose

 County Sheriff’s Office (“MCSO”).

        Plaintiff’s Prisoner Complaint contains no allegations to support a claim against the

 MCSO. To allege a claim under 42 U.S.C. § 1983 against a municipal entity such as MCSO,

 Plaintiff is required, at a minimum, to allege facts showing: (1) the existence of an MCSO policy

 or custom; and (2) a direct causal link between the MCSO policy or custom and Plaintiff’s alleged

 constitutional deprivation. Bauer v. City and Cnty. of Denver, 642 Fed. Appx. 920, 923 (10th Cir.

 2016) (citations omitted) (affirming dismissal of the plaintiff’s complaint for failure to state a claim

 against the City and County of Denver). Plaintiff’s Prisoner Complaint [ECF #1] does not set forth

                                                    6
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 7 of 57




 any allegations, conclusory or otherwise, that an MCSO policy or custom caused, or was a “moving

 force” of the alleged constitutional violation. Furthermore, MCSO liability cannot be premised

 upon a theory of vicarious liability. Schneider v. City of Grand Junction Police Dept., 717 F.3d

 760, 770 (10th Cir. 2013). That is, even if the actions of an MCSO officer “inflicted an injury”

 upon Plaintiff—which did not occur—MCSO cannot be held liable “solely for the actions of its

 employee.” Id. The total absence of any allegations relating to the elements of municipal liability

 means that Plaintiff’s “official capacity” claims must be dismissed pursuant to Fed. R. Civ. P.

 12(b)(6).

                                      IV.    CONCLUSION

          Plaintiff has failed to state a claim on which relief can be granted. The conclusory

 statements in Plaintiff’s Prisoner Complaint [ECF #1] are insufficient to allege that Sergeant

 Gustin violated Plaintiff’s constitutional rights. Plaintiff thus fails to plead facts to overcome

 Sergeant Gustin’s qualified immunity. Additionally, Plaintiff fails to allege facts to state a

 plausible claim for relief against Sergeant Gustin in his official capacity. Therefore, Defendant

 Gustin respectfully requests that the Court grant this Motion to Dismiss pursuant to Fed. R. Civ.

 P. 12(b)(6), dismiss all claims against Sergeant Gustin, and enter judgment in Sergeant Gustin’s

 favor.


          DATED this 4th day of March, 2019.

                                              Respectfully Submitted,

                                              /s/ Andrew R. McLetchie
                                              Andrew R. McLetchie, Atty. No. 34035
                                              Eden R. Rolland, Atty. No. 48877
                                              Fowler, Schimberg, Flanagan & McLetchie, PC
                                              350 Indiana Street, Suite 850

                                                 7
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 8 of 57




                                    Golden, Colorado 80401
                                    Telephone: 303-298-8603
                                    Fax: 303-298-8748
                                    A_McLetchie@fsf-law.com
                                    E_Rolland@fsf-law.com
                                    Attorney for Sgt. Keith Sanders and Sgt. Steve Gustin




                                       8
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 9 of 57




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of March, 2019, I electronically filed the foregoing
 DEFENDANT GUSTIN’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
 12(b)(6) with the Clerk of Court using the CM/ECF system, as well as by U.S. Mail to Plaintiff at
 the following address:


  Eric Tyler Vette, Pro Se
  DOC #180289
  Crowley County Correctional Facility (CCCF)
  P.O. Box 100
  Olney Springs, CO 81062


                                                     /s/ Jill Ribera
                                                     Jill Ribera




                                                 9
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 10 of 57




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-01987-KMT

  ERIC TYLER VETTE

         Plaintiff,

  v.

  K-9 UNIT DEPUTY SANDERS
  SERGEANT GUSTON
  K-9 DEPUTY OX

         Defendants.


       DEFENDANT SANDERS’ MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
        12(b)(6) OR, IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
                             PURSUANT TO FED. R. CIV. P. 56


         Sergeant Keith Sanders (incorrectly captioned as “K-9 UNIT DEPUTY SANDERS”)

  (“Defendant”), by and through his attorney Andrew R. McLetchie of Fowler, Schimberg, Flanagan

  & McLetchie, P.C., hereby submits the following Motion to Dismiss Pursuant to Fed. R. Civ. P.

  12(b)(6) Or, In The Alternative, Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56. In

  support thereof, this Defendant states as follows:

                         Certification Pursuant to D.C.COLO.LCivR 7.1

         In accordance with D.C.COLO.LCivR 7.1(b), undersigned counsel has not conferred with

  Plaintiff because Plaintiff proceeds pro se and is currently incarcerated.

                                      I.      INTRODUCTION

         On December 31, 2017, Plaintiff fled from law enforcement officers in his vehicle,


                                                   1
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 11 of 57




  recklessly engaging them in a dangerous pursuit in and around downtown Montrose, Colorado, at

  times driving at speeds exceeding 100 miles per hour. Plaintiff was stopped and apprehended only

  after officers succeeded in safely diverting Plaintiff’s vehicle from the road and into an open field.

  After coming to a stop, Plaintiff continued to attempt to evade officers by running across the field.

  He was overtaken by officers and placed under arrest on thirteen separate charges, including felony

  charges for vehicular eluding, identity theft, and unlawful possession of a controlled substance,

  with officers having found cocaine and numerous unauthorized prescription medications inside

  Plaintiff’s vehicle.

          Plaintiff’s claim against Sergeant Sanders stems from a discrete incident that allegedly

  transpired during Plaintiff’s arrest. Specifically, Plaintiff alleges that after he had been

  apprehended by officers, he was ‘bitten’ by a K-9 unit—a dog that Plaintiff refers to as “K-9

  Deputy Ox.” 1 The allegations in Plaintiff’s Prisoner Complaint [ECF #1] are insufficient to state

  a claim for relief against Defendant Sanders. There are no factual allegations to indicate that

  Sergeant Sanders’ alleged use of force was objectively unreasonable, nor are there any factual

  allegations that Oxx’s fleeting engagement of Plaintiff was intentional or excessive. Moreover,

  Sergeant Sanders fully, contemporaneously, and in detail documented the extent of his conduct

  and what occurred with “K-9 Deputy Ox” in his Supplemental Narrative Report pertaining to

  Plaintiff’s flight and arrest. 2 That Report is devoid of any facts upon which a plausible claim for

  1
    Sergeant Sanders and Sergeant Gustin have contemporaneously filed a Motion to Strike Pursuant
  to Fed. R. Civ. P. 12(f), which moves the Court to strike “K-9 Deputy Ox” from Plaintiff’s Prisoner
  Complaint as a Defendant in this action. “K-9 Deputy Ox” will also be referred to herein as “Oxx,”
  which is the name that officers call him.
  2
    Sergeant Sanders’ Supplemental Narrative Report is set forth in the attached Montrose County
  Sheriff’s Office “Incident Report,” attached hereto as Exhibit A. As set forth in greater detail in
  the “Standard of Review” section, the Court may consider the Incident Report as a matter of public

                                                    2
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 12 of 57




  relief against Sergeant Sanders may be based. Because Plaintiff’s Prisoner Complaint fails to set

  forth any facts upon which he can show Sergeant Sanders committed a constitutional violation,

  Plaintiff fails to overcome Defendant Sanders’ qualified immunity. Plaintiff’s claim against

  Defendant Sanders should therefore be dismissed pursuant to Fed. R. Civ. P. 12(b)(6). In the

  alternative, if the Court converts this Motion into one for summary judgment, the Court should

  enter summary judgment pursuant to Fed. R. Civ. P. 56 in Defendant Sanders’ favor.

                                   II.     STANDARD OF REVIEW

                                 Motion to Dismiss under Rule 12(b)(6)

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To do so

  does not require detailed factual allegations, but it does demand more than an “unadorned, the

  defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555). Mere “labels

  and conclusions” or a “formulaic recitation of the elements of a cause of action” are not sufficient.

  Id. (quoting Twombly, 550 U.S. at 555). Nor can a complaint withstand a motion to dismiss if it

  merely “tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Id. (quoting

  Twombly, 550 U.S. at 557). In reviewing a motion to dismiss under Rule 12(b)(6), “the tenet that

  a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

  conclusions.” Id. “Threadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice.” Id.




  record without converting this Motion into one for summary judgment. See e.g. Tal v. Hogan, 453
  F.3d 1244, 1264 n.24 (10th Cir. 2006).

                                                      3
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 13 of 57




                         Consideration of Documents Outside the Pleadings

         Generally, a court does not look beyond the contents of the complaint when ruling on a

  Rule 12(b)(6) motion to dismiss. Chavez v. Ariz. Auto. Ins. Co., 2018 WL 2220279, at *3 (D. Colo.

  2018) (citation omitted). However, the Court may consider in a Rule 12(b)(6) motion “facts subject

  to judicial notice . . . without converting the motion to dismiss into a motion for summary

  judgment.” Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006). This allows the Court to

  “‘take judicial notice of its own files and records, as well as facts which are a matter of public

  record.’” Id. (citation omitted). The Court may also take judicial notice of materials in a related

  court case without converting the motion to dismiss into one for summary judgment. Welch v.

  Saunders, 2016 WL 8577463, at *2 n.1 (D. Colo. 2016) (citing Pace v. Swerdlow, 519 F.3d 1067,

  1072 (10th Cir. 2008)). These documents “may only be considered to show their contents, not to

  prove the truth of the matters asserted therein.” Tal, 453 F.3d at 1264 n.24 (citation omitted). The

  Court has “‘broad discretion in determining whether or not to accept materials beyond the

  pleadings.’” Chavez, 2018 WL 2220279, at *3. “The mere fact that the parties provide[] documents

  to this Court does not require the Court to rely on those documents.” Id. (citation omitted). “Thus,

  the Court ‘has discretion in deciding whether to convert a motion to dismiss into a motion for

  summary judgment by accepting or rejecting the attached documents.’” Id. (citation omitted).

                            Motion for Summary Judgment under Rule 56

         Summary judgment is appropriate if the moving party demonstrates there is “no genuine

  issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). Summary judgment is not a “‘disfavored procedural shortcut,’” but rather “an

  important procedure ‘designed to secure the just, speedy, and inexpensive determination of every


                                                   4
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 14 of 57




  action.’” Doshay v. Global Credit Collection Corp., 796 F.Supp.2d 1301, 1303 (D. Colo. 2011)

  (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)). In moving for summary judgment,

  the moving party bears the initial burden of demonstrating an absence of a genuine issue of material

  fact and entitlement to judgment as a matter of law. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664,

  670-71 (10th Cir. 1998). Where the moving party does not bear the ultimate burden of persuasion

  at trial, it is not the moving party’s responsibility to disprove the other party’s claim. Id. at 671.

  Rather, the movant may satisfy its prima facie burden by simply pointing out to the Court a lack

  of evidence for the nonmovant on an essential element of the nonmovant’s claim. Id. Once the

  movant has done so, the burden shifts to the nonmoving party to “set forth specific facts showing

  that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

  The nonmoving party cannot meet this burden simply by resting upon his pleadings. Id. Instead,

  the nonmoving party must go beyond the pleadings and “set forth specific facts” that would be

  admissible in evidence at trial “from which a rational trier of fact could find for the

  nonmovant.” Adler, 144 F.3d at 671.

                                         III.    ARGUMENT

     A. Sergeant Sanders Is Entitled to Qualified Immunity.

         At all times relevant to Plaintiff’s claims, Sergeant Sanders was acting pursuant to his law

  enforcement duties as an officer of the Montrose County Sheriff’s Office. As such, he is entitled

  to qualified immunity, which protects him “from liability for civil damages insofar as [his] conduct

  does not violate clearly established statutory or constitutional rights of which a reasonable person

  would have known.” Brown v. The City of Colo. Springs, 709 Fed. Appx. 906, 913 (10th Cir. 2017)

  (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity is more than a defense


                                                    5
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 15 of 57




  to liability; it is immunity from suit. See id. at 913; Mitchell v. Forsyth, 472 U.S. 511, 527 (1985)).

  To overcome Sergeant Sanders’ qualified immunity, Plaintiff must satisfy “a heavy two-part

  burden.” Albright v. Rodriguez, 51 F.3d 1531, 1534 (10th Cir. 1995). First, Plaintiff must

  demonstrate that Sergeant Sanders’ individual actions violated Plaintiff’s constitutional rights. Id.

  Second, Plaintiff must show that the constitutional right allegedly violated was “clearly

  established” at the time of Sergeant Sanders’ conduct on December 31, 2017. Id.

         Plaintiff’s Prisoner Complaint fails to overcome Sergeant Sanders’ qualified immunity on

  both prongs. First, Plaintiff’s Prisoner Complaint does not sufficiently allege facts indicating a

  constitutional violation occurred. Plaintiff’s sparse and conclusory allegations do not provide any

  factual information regarding the alleged “assault.” There are no allegations that Sergeant Sanders

  directed Oxx to bite Plaintiff, or that Sergeant Sanders allowed Oxx to engage Plaintiff for an

  excessive amount of time. Neither of these occurred. Furthermore, taking judicial notice of the

  Incident Report of Plaintiff’s arrest, there are no facts in that Report to support the notion that

  Sergeant Sanders violated Plaintiff’s constitutional right to be free from excessive force. Because

  he is immune from suit, Sergeant Sanders should not be burdened with the uncertainty and expense

  of discovery and further litigation. See Mitchell, 472 U.S. at 526 (“Unless the plaintiff’s allegations

  state a claim of violation of clearly established law, a defendant pleading qualified immunity is

  entitled to dismissal before the commencement of discovery.”). Second, to the extent Plaintiff

  alleges Sergeant Sanders dispatched Oxx to bite Plaintiff, such a right is not clearly established

  given the circumstances of Plaintiff’s felonies and dangerous flight from arrest. Accordingly, the

  Court should dismiss Plaintiff’s claims against Sergeant Sanders pursuant to Fed. R. Civ. P.

  12(b)(6). Alternatively, if the Court should determine that considering the attached Incident Report


                                                    6
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 16 of 57




  requires converting this Motion into a Motion for Summary Judgment, judgment should be entered

  in Sergeant Sanders’ favor pursuant to Fed. R. Civ. P. 56.

         1. Plaintiff Fails to Allege a Constitutional Violation by Sergeant Sanders.

         Plaintiff fails to state a claim for relief against Sergeant Sanders in his individual capacity.

  To state a claim of excessive force under the Fourth Amendment, 3 Plaintiff must allege sufficient

  factual material to show he was “seized,” and that the alleged use of force was not objectively

  reasonable. Marquez v. City of Albuquerque, 399 F.3d 1216, 1220 (10th Cir. 2005) (citing Graham

  v. Connor, 490 U.S. 386, 388 (1989)). A “seizure” in violation of the Fourth Amendment “requires

  an intentional acquisition of physical control.” Gurule v. Ambuehl, 2018 WL 1384464, at *3 (D.

  Colo. 2018) (Slip copy) (citing Brower v. Cnty. of Inyo, 489 U.S. 593, 596 (1989)) (emphasis

  added). In addition to sufficiently alleging that a “seizure” occurred, Plaintiff must sufficiently

  allege the seizure was not objectively reasonable “from the perspective of a reasonable officer on

  the scene.” Marquez, 399 F.3d at 1220 (citation omitted). The objective reasonableness standard

  requires the Court to “pay[] careful attention to Plaintiff’s allegations” in the context of: (1) the

  severity of the crime at issue; (2) whether the suspect poses an immediate threat to the safety of

  officers or others; and (3) whether he is actively resisting arrest or attempting to evade arrest by

  flight. Gurule, 2018 WL 1384464, at *4 (citing Graham, 490 U.S. at 396).

         Plaintiff’s Prisoner Complaint [ECF #1] fails to allege a Fourth Amendment violation. The

  entirety of Plaintiff’s claim against Sergeant Sanders reads as follows:

         Deputy Sanders violated my constitutional rights Amendments 8 and 14 by, Police
         Brutality and using over excessive force when date of arrest due to Sanders
         punching, hitting with dog chain in face and letting dog attack me after I was

  3
   Plaintiff’s Prisoner Complaint incorrectly asserts his claims under the Eighth and Fourteenth
  Amendments. See Pl. Prisoner Compl. [ECF #1], p. 4.

                                                    7
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 17 of 57




          already Aprehended by two sheriff’s. There’s no reason why I was getting assaulted
          by deputy Sanders an Ox while after being aprehended. This insodent hurt me and
          physically, emotionally, mentalally. [Sic.]
          Pl. Prisoner Compl. [ECF #1] at p. 4.

          Ignoring Plaintiff’s conclusory allegations, as the Court must, the only “factual” allegations

  that appear in Plaintiff’s Prisoner Complaint with respect to Sergeant Sanders are: “punching,

  hitting with dog chain in face and letting dog attack me after I was already aprehended by two

  sheriff’s.” Id. These statements, devoid of further factual detail, and also viewed in the context of

  the facts set forth in Sergeant Sanders’ Supplemental Narrative Report, are insufficient to state a

  claim for relief against Sergeant Sanders. See Montrose County Sheriff’s Office “Incident Report,”

  attached as Exhibit A, at pp. 7-8 (Supplemental Narrative Report by Sergeant Sanders). The

  attached Supplemental Narrative Report by Sergeant Sanders, as it relates to the alleged “attack,”

  states in full as follows:

          Upon my [Sergeant Sanders’] arrival to the scene, the suspect, Eric Tyler Vette . . .
          exited the vehicle and began to flee on foot in an eastward direction. I continued to
          drive along the field and then came up the east side of the field. I seen [sic] Deputy
          Gustin in his patrol vehicle, with lights and siren still activated, chasing the suspect.
          I then exited my patrol unit and retrieved K9 Oxx and put him on lead. I heard
          Deputy Gustin issuing verbal commands to the suspect. I advised Deputy Gustin to
          hold his position until I got there with K9 Oxx for officer safety reasons. Upon my
          approach to the suspect and Deputy Gustin, K9 Oxx’s collar came unlatched and
          K9 Oxx attempted to bite the suspect. I immediately grabbed K9 Oxx by the neck
          and prevented him from engaging the suspect further. I then reattached the collar
          to K9 Oxx and placed him in a down position. I then recognized the suspect as Eric
          Tyler Vette. I checked Eric’s right shoulder where K9 Oxx made contact with him
          and observed some abrasions and scratches, but no broken skin.
          Exhibit A, “Incident Report,” p. 7.

          The above description is a complete, true and accurate record of Sergeant Sanders’ and

  Oxx’s interactions with Plaintiff. See Affidavit of Sanders, attached as Exhibit B, at ¶¶ 6-7, 12.

  Sergeant Sanders documented the extent of his or K-9 Oxx’s use of force upon Plaintiff. Id. at ¶¶

                                                     8
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 18 of 57




  12-13. Sergeant Sanders created his report as soon as practicable after the incident occurred, and

  recorded the facts and details regarding the encounter thoroughly and accurately. Id. at ¶¶ 10-12.

  If either Sergeant Sanders or K-9 Oxx had used force, Sergeant Sanders would have documented

  it. See id. at ¶¶ 11-13. Indeed, Sergeant Sanders recorded K-9 Oxx’s attempt to bite Plaintiff, and

  how he prevented K-9 Oxx from engaging with Plaintiff further. Id. at ¶ 12; Ex. A at p. 7.

         The Court may consider the Incident Report, including Sergeant Sanders’ Supplemental

  Narrative Report, taking judicial notice of the facts therein, without converting this Motion to a

  motion for summary judgment, because the Incident Report is a public record. See Tal, 453 F.3d

  at 1264 n.24; Chavez, 2018 WL 2220279, at *3. The Incident Report is an admissible “public

  record,” as defined by the Federal Rules of Evidence, because it sets out “factual findings from a

  legally authorized investigation.” Fed. R. Evid. 803(8)(A)(iii); Barrientos-Sanabria v. Holte, 2012

  WL 6107904, at *5 (D. Colo. 2012) (citing Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 162,

  170 (1988)) (“Investigative reports that contain an investigator’s factual findings, including

  factually based conclusions or opinions, are admissible under this rule [Fed. R. Evid. 803(8)] as

  an exception to the hearsay rule.”). The Incident Report also bears the hallmarks of trustworthiness,

  as required by Fed. R. Evid. 803(8)(B), because it is detailed, specific, internally consistent, and

  Sergeants Sanders and Gustin documented their narratives shortly after the incident occurred,

  when there would have been no motivation to alter or fabricate the information in their statements.

  See Ex. A at p. 4 (narrative by Sergeant Gustin date and time stamped 12/31/17 at “approximately

  0023 hours”); id. at p. 7 (narrative by Sergeant Sanders time and date stamped 17:58:21, 12/31/17);

  Perrin v. Anderson, 784 F.2d 1040, 1047 (10th Cir. 1986) (articulating factors of a document’s

  trustworthiness).


                                                   9
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 19 of 57




         Nothing in Plaintiff’s Prisoner Complaint or the Incident Report suggests that Plaintiff was

  “seized” by “K-9 Deputy Ox.” Rather, as the Incident Report shows, “K-9 Deputy Ox’s”

  engagement with Plaintiff was inadvertent and resulted in nothing more than “some abrasions and

  scratches, but no broken skin.” Ex. A at p. 7. There is no factual basis for construing Plaintiff’s

  sparse allegations as stating that the alleged “dog attack” was intentional. There are no allegations

  that Sergeant Sanders ordered Oxx to engage Plaintiff, or that Sergeant Sanders intentionally

  released and dispatched Oxx to bite Plaintiff. See Pl. Prisoner Compl. [ECF #1], p. 4. See Gurule,

  2018 WL 1384464, at *4 (analyzing the sufficiency of plaintiff’s alleged excessive force claim

  arising from a police dog bite on the premise the defendants intentionally “dispatched” the dog

  onto the plaintiff); see also Savannah v. Collins, 547 Fed. Appx. 874, 875 (10th Cir. 2013)

  (reversing denial of 12(b)(6) dismissal for second officer in failure-to-intervene claim, which had

  been alleged on the premise that first officer “deployed” police dog). That Oxx’s collar would

  somehow become unlatched and Oxx would attempt to bite Plaintiff was unforeseeable. See Ex.

  A, at p. 7. Nor are there any allegations that, after Oxx became loose, Sergeant Sanders lingered

  and allowed Oxx to engage with Plaintiff for “an extended duration.” See Gurule, 2018 WL

  1384464, at *8 (recognizing that a dispatched dog bite of “extended duration” may rise “to the

  level of a constitutional violation”). To the contrary, Sergeant Sanders “immediately grabbed K9

  Oxx by the neck and prevented him from engaging [Plaintiff] further.” Ex. A, at p. 7. After the

  incident, Plaintiff was medically checked, first by EMS officials who were at the scene, and then

  immediately thereafter at Montrose Memorial Hospital. Id. at p. 6 (report by Sergeant Gustin,

  documenting Plaintiff’s check by EMS and Sergeant Gustin’s transporting Plaintiff to the Hospital

  for medical clearance); id. at pp. 7-8 (report by Sergeant Sanders, documenting the same). Plaintiff


                                                   10
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 20 of 57




  was medically cleared, and the Incident Report contains no record of complaints or medical

  problems relating to a dog bite. See id. In fact, the primary, if not only, medical concern was

  Plaintiff’s presentation of visible signs of a “possible drug overdose.” See id. at pp. 6, 8. The

  alleged incident, at most, amounts to K9 Oxx “attempting” to bite Plaintiff, but being immediately

  restrained and prevented from doing so by Sergeant Sanders. Id. at p. 7. Plaintiff’s Prisoner

  Complaint contains no facts to support the idea that Plaintiff was intentionally “seized” by Oxx in

  violation of the Fourth Amendment. This requires dismissal under Fed. R. Civ. P. 12(b)(6).

          If the Court should construe Plaintiff’s Prisoner Complaint as sufficiently alleging facts

  that Oxx’s engagement with Plaintiff was “force,” there is nonetheless no basis for concluding that

  this force was objectively unreasonable under the circumstances. Considering the Graham factors,

  Sergeant Sanders arrived at the scene knowing Plaintiff was a “wanted felon.” See Ex. A, at p. 7.

  Officers had initially attempted to stop Plaintiff after running his license plate and finding he had

  three outstanding warrants for his arrest—one for a misdemeanor and two for felony offenses. 4 Id.

  at p. 5 (narrative by arresting officer, Sergeant Gustin). Instead of yielding, Plaintiff sped off in his

  vehicle, engaging officers in a circuitous and dangerous high-speed chase around downtown

  Montrose, with Plaintiff at times exceeding speeds of 60, 80, and 100 miles per hour. See id.

  Plaintiff did not stop until an officer performed a Tactical Vehicle Intervention (“TVI”) maneuver

  to bring Plaintiff’s vehicle to rest in an open field. Id. at p. 7. Even then Plaintiff did not stop, but



  4
    Prior to his arrest on December 31, 2017, Plaintiff pled guilty to second degree assault, with
  serious bodily injury and with an underlying sexual factual basis, in violation of C.R.S. § 18-3-
  203(1)(g). See People v. Vette, Case No. 15CR270 (District Court of Montrose County). The state
  district court entered his plea agreement on August 2, 2017. See id. Plaintiff was sentenced on
  April 12, 2018, for crimes prosecuted in Case No. 15CR270 and Case No. 18CR2. The Court may
  take judicial notice of Plaintiff’s criminal convictions. See Welch, 2016 WL 8577463, at *2 n.1.

                                                     11
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 21 of 57




  instead attempted to run away from officers across the field. Id. It was approximately at this point

  that Sergeant Sanders and Oxx arrived at the scene. Sergeant Sanders maintains he did not use any

  force and that Oxx did not “attack” Plaintiff. See Ex. B at ¶¶ 12-13. But, even if force had been

  used as Plaintiff alleges, Plaintiff’s felony history and his dangerous flight from arrest demonstrate

  that the alleged force used was reasonable under the circumstances. See e.g. Marquez, 399 F.3d at

  1221 (deployment of police dog in the face of two fleeing robbery suspects following a high-speed

  car chase was reasonable); Thomson v. Salt Lake Cnty., 584 F.3d 1304, 1317 (10th Cir. 2009)

  (release of police dog on a potentially armed suspect who had made threatening statements and

  fled his home at night in a residential neighborhood was reasonable). Given Plaintiff’s paltry

  allegations of force and the circumstances of Plaintiff’s flight and arrest, Plaintiff fails to allege

  facts showing a Fourth Amendment violation for use of “excessive” force, requiring dismissal

  under Fed. R. Civ. P. 12(b)(6).

         If the Court determines that considering the Incident Report requires converting this

  Motion into a Motion for Summary Judgment, the Court should do so, and examine the Incident

  Report pursuant to Rule 56 standards. In doing so, the Court will be able to conclude that there is

  no evidence by which Plaintiff can establish that Sergeant Sanders used excessive force or

  otherwise violated Plaintiff’s constitutional rights in any way.

         In sum, stripping Plaintiff’s Prisoner Complaint of conclusory allegations and taking

  judicial notice of the facts set forth in the Incident Report and Sergeant Sanders’ Supplemental

  Narrative Report, Plaintiff fails to sufficiently allege that Sergeant Sanders violated Plaintiff’s

  constitutional rights, so as to defeat Sergeant Sanders’ qualified immunity. Accordingly, Plaintiff’s

  claim against Sergeant Sanders must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6). In the


                                                   12
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 22 of 57




  alternative, Sergeant Sanders is entitled to summary judgment pursuant to Fed. R. Civ. P. 56.

         2. Plaintiff’s Alleged Right is Not “Clearly Established.”

         The second prong of the qualified immunity test requires the constitutional right at issue to

  be “clearly established” at the time of the conduct alleged. See Brown, 709 Fed. Appx. at 913-14.

  “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court or Tenth

  Circuit decision on point, or the clearly established weight of authority from other courts must

  have found the law to be as the plaintiff maintains.” Gurule, 2018 WL 1384464, at *6 (citations

  omitted). The contours of the right “must be sufficiently clear [so] that a reasonable official would

  understand that what he is doing violates that right.” Id. at *7 (citation omitted). As articulated in

  Gurule, the U.S. District Court of Colorado could not find that “by 2015, the law in this Circuit

  was clearly established that an officer applies excessive force by dispatching a canine to apprehend

  a person for whom the officer has an arrest warrant and who had demonstrated an inclination to

  flee and evade arrest.” Id. Undersigned counsel extended the search for such case law through

  December 31, 2017, and was unable to find any. Moreover, the right at issue in this case is defined

  by an unintentional deployment of a canine when effecting an arrest, a proposition that has not

  been addressed by the U.S. Supreme Court or Tenth Circuit. Consequently, the particular right that

  Plaintiff claims was allegedly violated is not “clearly established.” Plaintiff cannot overcome

  Sergeant Sanders’ qualified immunity, and Plaintiff’s claim must be dismissed pursuant to Fed. R.

  Civ. P. 12(b)(6).

     B. Plaintiff’s Complaint Fails to State a Claim Against the Montrose County Sheriff’s
        Office.

         Plaintiff’s Prisoner Complaint indicates that Plaintiff is suing Defendant Sanders in his

  official capacity. Pl. Compl. [ECF #1], p. 2. A suit against a law enforcement officer in his official

                                                   13
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 23 of 57




  capacity is equivalent to an action against the government entity for whom the officer works.

  Pietrowski v. Town of Dibble, 134 F.3d 1006, 1009 (10th Cir. 1998). Thus, Plaintiff’s assertion of

  “official capacity” claims against Sergeant Sanders is equivalent to a suit against the Montrose

  County Sheriff’s Office (“MCSO”).

         Plaintiff’s Prisoner Complaint contains no allegations to support a claim against the

  MCSO. To allege a claim under 42 U.S.C. § 1983 against a municipal entity such as MCSO,

  Plaintiff is required, at a minimum, to allege facts showing: (1) the existence of an MCSO policy

  or custom; and (2) a direct causal link between the MCSO policy or custom and Plaintiff’s alleged

  constitutional deprivation. Bauer v. City and Cnty. of Denver, 642 Fed. Appx. 920, 923 (10th Cir.

  2016) (citations omitted) (affirming dismissal of the plaintiff’s complaint for failure to state a claim

  against the City and County of Denver). Plaintiff’s Prisoner Complaint [ECF #1] does not set forth

  any allegations, conclusory or otherwise, that an MCSO policy or custom caused, or was a “moving

  force” of the alleged constitutional violation. Furthermore, MCSO liability cannot be premised

  upon a theory of vicarious liability. Schneider v. City of Grand Junction Police Dept., 717 F.3d

  760, 770 (10th Cir. 2013). That is, even if the actions of an MCSO officer “inflicted an injury”

  upon Plaintiff—which did not occur—MCSO cannot be held liable “solely for the actions of its

  employee.” Id. The total absence of any allegations relating to the elements of municipal liability

  means that Plaintiff’s “official capacity” claims must be dismissed pursuant to Fed. R. Civ. P.

  12(b)(6).

                                        IV.     CONCLUSION

         Plaintiff has failed to state a claim on which relief can be granted. The allegations in

  Plaintiff’s Prisoner Complaint [ECF #1] are insufficient to allege that Sergeant Sanders’ conduct


                                                    14
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 24 of 57




  resulted in a violation of Plaintiff’s constitutional rights. Further, the facts recorded in the

  Montrose County Sheriff’s Office Incident Report regarding the incident—a public record of

  which the Court may take judicial notice—do not reveal any indication a constitutional violation

  occurred. Nor has the alleged right been clearly established. Thus, Plaintiff fails to plead facts to

  overcome Sergeant Sanders’ qualified immunity. Additionally, Plaintiff fails to allege facts to state

  a plausible claim for relief against Sergeant Sanders in his official capacity. Therefore, Defendant

  Sanders respectfully requests that the Court dismiss all of Plaintiff’s claims against him pursuant

  to Fed. R. Civ. P. 12(b)(6). In the alternative, Defendant Sanders requests that the Court construe

  this as a Motion for Summary Judgment and enter summary judgment in Defendant Sanders’ favor

  pursuant to Fed. R. Civ. P. 56.



         DATED this 4th day of March, 2019.

                                                Respectfully Submitted,


                                                /s/ Andrew R. McLetchie
                                                Andrew R. McLetchie, Atty. No. 34035
                                                Eden R. Rolland, Atty. No. 48877
                                                Fowler, Schimberg, Flanagan & McLetchie, PC
                                                350 Indiana Street, Suite 850
                                                Golden, Colorado 80401
                                                Telephone: 303-298-8603
                                                Fax: 303-298-8748
                                                A_McLetchie@fsf-law.com
                                                E_Rolland@fsf-law.com
                                                Attorney for Sgt. Keith Sanders and Sgt. Steve Gustin




                                                   15
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 25 of 57




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 4th day of March, 2019, I electronically filed the foregoing
  DEFENDANT SANDERS’ MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
  12(b)(6) OR, IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
  PURSUANT TO FED. R. CIV. P. 56 with the Clerk of Court using the CM/ECF system, as well
  as by U.S. Mail to Plaintiff at the following address:


   Eric Tyler Vette, Pro Se
   DOC #180289
   Crowley County Correctional Facility (CCCF)
   P.O. Box 100
   Olney Springs, CO 81062


                                                      /s/ Jill Ribera
                                                      Jill Ribera




                                                 16
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 26 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 27 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 28 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 29 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 30 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 31 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 32 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 33 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 34 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 35 of 57
                                                          Defendant's Exhibit A
                                                               Incident Report
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 36 of 57
                                                   Defendant's Exhibit B
                                                   Affidavit of Keith H. Sanders
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 37 of 57
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 38 of 57
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 39 of 57
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 40 of 57




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 18–cv–01987–KMT


  ERIC TYLER VETTE,

         Plaintiff,

  v.

  K-9 UNIT DEPUTY SANDERS, and
  SEARGENT GUSTON,

         Defendants.


                                               ORDER


         This matter is before the court on “Defendant Gustin’s Motion to Dismiss Pursuant to

  Fed. R. Civ. P. 12(b)(6) (Doc. No. 28 [Gustin Mot.], filed March 4, 2019) and “Defendant

  Sanders’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) or, in the Alternative, Motion

  for Summary Judgment Pursuant to Fed. R. Civ. P. 56” (Doc. No. 29 [Sanders Mot.], filed March

  4, 2019). Plaintiff filed a combined response to the motions (Doc. No. 38 [Resp.], filed May 10,

  2019), and Defendants filed replies (Doc. No. 42 [Gustin Reply], filed May 29, 2019; Doc. No.

  43 [Sanders Reply], filed May 29, 2019).

                                  STATEMENT OF THE CASE

         Plaintiff, proceeding pro se, filed his Prisoner Complaint on August 6, 2018. (Doc. No. 1

  [Compl.]) Plaintiff asserts claims pursuant to 42 U.S.C. § 1983 against the defendants in their

  individual and official capacities. (Id. at 2–3.) Plaintiff alleges on December 31, 2017,
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 41 of 57




  Defendant Sanders violated his constitutional rights by using “over excessive force” due to his

  “punching, hitting with dog chain in face and letting dog attack [Plaintiff] after [he] was already

  aprehinded [sic] by two sheriffs.” (Id. at 4.) Plaintiff alleges Defendant Gustin violated his

  constitutional rights by “directly approving of [Defendant] Sanders’s violations . . . by letting

  [Defendant] Sanders an[d] K-9 Ox assault [Plaintiff.” (Id. at 5.) Plaintiff alleges K-9 Deputy Ox

  bit his right shoulder and left him with scars.1 (Id.) Plaintiff states the incident hurt him

  “physically, mentalally [sic] and emotionalally [sic].” (Id.) Plaintiff seeks money damages and

  an investigation into the defendants’ actions. (Id. at 8.)

                                     STANDARDS OF REVIEW

      A. Pro Se Plaintiff

         Plaintiff is proceeding pro se. The court, therefore, “review[s] his pleadings and other

  papers liberally and hold[s] them to a less stringent standard than those drafted by attorneys.”

  Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). See also

  Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding allegations of a pro se complaint “to

  less stringent standards than formal pleadings drafted by lawyers”). However, a pro se litigant’s

  “conclusory allegations without supporting factual averments are insufficient to state a claim

  upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A

  court may not assume that a plaintiff can prove facts that have not been alleged, or that a

  defendant has violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors

  of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). See also Whitney v.


  1
   The court dismissed the claims against K-9 Deputy Ox. (Doc. No. 48.) Hereafter, the court
  will refer to “K-9 Deputy Ox” as “Oxx,” which is the name that officers call him. (See Sanders
  Mot. at 2 n.1.)

                                                    2
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 42 of 57




  New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (court may not “supply additional factual

  allegations to round out a plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156,

  1159 (10th Cir. 1991) (the court may not “construct arguments or theories for the plaintiff in the

  absence of any discussion of those issues”). The plaintiff’s pro se status does not entitle him to

  application of different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

      B. Failure to State a Claim upon Which Relief Can Be Granted

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

  a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

  “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

  parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

  sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

  1194, 1201 (10th Cir. 2003) (quotation marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

  allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

  Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

  must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

  plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

  First, the court identifies “the allegations in the complaint that are not entitled to the assumption

  of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely


                                                     3
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 43 of 57




  conclusory. Id. at 679–81. Second, the Court considers the factual allegations “to determine if

  they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

  claim for relief, such claim survives the motion to dismiss. Id. at 679.

          Notwithstanding, the court need not accept conclusory allegations without supporting

  factual averments. S. Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).

  “[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

  inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

  “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

  cause of action will not do.’ Nor does the complaint suffice if it tenders ‘naked assertion[s]’

  devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

  facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

  possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

      C. Conversion of Rule 12(b)(6) Motion to Dismiss into Summary Judgment Motion

          In evaluating a Rule 12(b)(6) motion to dismiss, the court may consider documents

  incorporated by reference, documents referred to in the complaint that are central to the claims,

  and matters of which a court may take judicial notice. Tellabs, Inc, 551 U.S. at 322; Gee v.

  Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). “[T]he court is permitted to take judicial notice

  of its own files and records, as well as facts which are a matter of public record.” Van

  Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000), abrogated on other grounds by

  McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001). Defendant Sanders asks the court to

  take judicial notice of the Montrose County Sheriff’s Office “Incident Report,” including


                                                     4
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 44 of 57




  Defendant Sanders’ Supplemental Narrative Report, as a matter of public record. (Sanders Mot.

  at 2, n.2; 8.) Defendant Sanders has provided no law stating that police incident reports are

  automatically a matter of public record. Moreover, according to the Montrose County Sheriff’s

  Office website, a party may submit a request for “Jail and Report Checks,” but the request may

  be denied. (See https://montrosecountysheriffsoffice.com/mcsouploads/2019/02/Records-

  Request-2019.pdf.) Accordingly, the court declines to take judicial notice of the Incident Report.

         Nevertheless, “[a] 12(b)(6) motion must be converted into a motion for summary

  judgment if ‘matters outside the pleadings are presented to and not excluded by the court’ and

  ‘all parties . . . [are] given a reasonable opportunity to present all material made pertinent to such

  a motion by [Fed. R. Civ. P.] 56.’ ” GFF Corp. v. Associated Wholesale Grocers, 130 F.3d

  1381, 1384 (10th Cir. 1997) (quoting Fed. R. Civ. P. 12(d)); see also Burnham v. Humphrey

  Hospitality Reit Trust, Inc., 403 F.3d 709, 713 (10th Cir. 2005) (holding that where the District

  Court relied on facts presented in affidavits, a Rule 12(b)(6) motion was properly converted into

  a motion for summary judgment). Normally, if a court decides to convert a Rule 12(b)(6) motion

  into a Rule 56 motion, it must provide the parties with notice to avoid unfair surprise. See

  Nichols v. United States, 796 F.2d 361, 364 (10th Cir. 1986). However, “when a party

  [references] material beyond the pleadings in support of or opposing a motion to dismiss, the

  prior action on the part of the parties puts them on notice that the judge may treat the motion as a

  Rule 56 motion.” Wheeler v. Main Hurdman, 825 F.2d 257, 260 (10th Cir. 1987) (citing

  Nichols, 796 F.2d at 164). Moreover, because the title of Defendant Sanders’ motion stated it

  was a motion to dismiss or, alternatively, a motion for summary judgment, and it included

  evidentiary materials outside of the complaint, Plaintiff had explicit notice that the court could


                                                    5
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 45 of 57




  convert the motion to a motion for summary judgment. See 11 James Wm. Moore, Moore’s

  Federal Practice ¶ 56.30[4] at p. 56–230 (3d ed. 2006) (“[c]ourts have concluded that a court is

  not required to give notice of its intention to convert a Rule 12(b)(6) motion into a summary

  judgment motion when the motion was styled in the alternative.”). Thus, the court finds that

  Plaintiff had adequate notice of the conversion and will treat the motion as one for summary

  judgment.

     D. Summary Judgment

         Summary judgment is appropriate if “the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The moving party bears the initial burden of showing an absence of evidence to support

  the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “Once the

  moving party meets this burden, the burden shifts to the nonmoving party to demonstrate a

  genuine issue for trial on a material matter.” Concrete Works, Inc. v. City & County of Denver,

  36 F.3d 1513, 1518 (10th Cir. 1994) (citing Celotex, 477 U.S. at 325). The nonmoving party

  may not rest solely on the allegations in the pleadings, but must instead designate “specific facts

  showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324; see also Fed. R. Civ. P.

  56(c). A disputed fact is “material” if “under the substantive law it is essential to the proper

  disposition of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.1998)

  (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

  evidence is such that it might lead a reasonable jury to return a verdict for the nonmoving party.

  Thomas v. Metropolitan Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011) (citing Anderson,

  477 U.S. at 248).


                                                    6
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 46 of 57




         When ruling on a motion for summary judgment, a court may consider only admissible

  evidence. See Johnson v. Weld County, Colo., 594 F.3d 1202, 1209–10 (10th Cir. 2010). The

  factual record and reasonable inferences therefrom are viewed in the light most favorable to the

  party opposing summary judgment. Concrete Works, 36 F.3d at 1517. At the summary

  judgment stage of litigation, a plaintiff’s version of the facts must find support in the record.

  Thomson v. Salt Lake Cnty., 584 F.3d 1304, 1312 (10th Cir. 2009). “When opposing parties tell

  two different stories, one of which is blatantly contradicted by the record, so that no reasonable

  jury could believe it, a court should not adopt that version of the facts for purposes of ruling on a

  motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007); Thomson, 584 F.3d

  at 1312.

                                              ANALYSIS

      A. Qualified Immunity

         Defendants argue they are is entitled to qualified immunity on Plaintiff’s claims against

  them in their individual capacities. The doctrine of qualified immunity shields government

  officials from individual liability for civil damages “insofar as their conduct does not violate

  clearly established statutory or constitutional rights of which a reasonable person would have

  known.”2 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity is “an immunity




  2
    The court notes that qualified immunity is applicable only to individual capacity claims for
  monetary damages; it is not a defense against claims for injunctive relief, or against official
  capacity claims. Meiners v. Univ. of Kan., 359 F.3d 1222, 1233 n.3 (10th Cir. 2004) (citing
  Frank v. Relin, 1 F.3d 1317, 1327 (2d Cir. 1993)). Defendants have not addressed Plaintiff’s
  claims for injunctive relief in their motions. Nevertheless, as explained infra, Plaintiff’s claims
  for injunctive relief also properly dismissed.

                                                    7
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 47 of 57




  from suit rather than a mere defense to liability; and like an absolute immunity, it is effectively

  lost if a case is erroneously permitted to go to trial.” Saucier v. Katz, 533 U.S. 194, 121 (2001).

          “In resolving a motion . . . based on qualified immunity, a court must consider whether

  the facts that a plaintiff has alleged . . . make out a violation of a constitutional right, and whether

  the right at issue was clearly established at the time of defendant’s alleged misconduct.”

  Leverington v. City of Colo. Springs, 643 F.3d 719, 732 (10th Cir. 2011) (quoting Pearson, 555

  U.S. at 232) (internal quotations omitted). Once a defendant invokes qualified immunity, the

  burden to prove both parts of this test rests with the plaintiff, and the court must grant the

  defendant qualified immunity if the plaintiff fails to satisfy either part. Dodd v. Richardson, 614

  F.3d 1185, 1191 (10th Cir. 2010). Where no constitutional right has been violated “no further

  inquiry is necessary and the defendant is entitled to qualified immunity.” Hesse v. Town of

  Jackson, Wyo., 541 F.3d 1240, 1244 (10th Cir. 2008) (quotations omitted).

          1. Excessive Force Claim

          Defendant Sanders argues he is entitled to summary judgment on Plaintiff’s excessive

  force claims, and Defendant Gustin argues the excessive force claim against him should be

  dismissed.

          “The Fourth Amendment forbids unreasonable seizures, including the use of excessive

  force in making an arrest.” Casey v. City of Federal Heights, 509 F.3d 1278, 1281 (10th Cir.

  2007). Claims of excessive force are analyzed under the objective reasonableness standard of

  the Fourth Amendment. See, e.g., Graham v. Connor, 490 U.S. 386, 395 (1989); Thomson v.

  Salt Lake Cty., 584 F.3d 1304, 1313 (10th Cir. 2009). This standard “requires inquiry into the

  factual circumstances of every case; relevant factors include the crime’s severity, the potential


                                                     8
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 48 of 57




  threat posed by the suspect to the officer’s and others’ safety, and the suspect’s attempts to resist

  or evade arrest.” Medina v. Cram, 252 F.3d 1124, 1131 (10th Cir. 2001) (citing Graham, 490

  U.S. at 396). A “court assesses the reasonableness of an officer’s conduct from the perspective

  of a reasonable officer on the scene, acknowledging that the officer may be forced to make split-

  second judgments in certain difficult circumstances.” Marquez v. City of Albuquerque, 399 F.3d

  1216, 1220 (10th Cir. 2005) (quoting Olsen v. Layton Hills Mall, 312 F.3d 1304, 1314 (10th Cir.

  2002) (further citation omitted)). The objectively unreasonable test considers the totality of the

  circumstances “from the perspective of a reasonable officer on the scene, rather than with the

  20/20 vision of hindsight.” Havens v. Johnson, 783 F.3d 776, 781–82 (10th Cir. 2015) (quoting

  Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1259 (10th Cir. 2008) (internal

  quotation marks omitted)).

             a. Defendant Sanders

         The court first considers whether Defendant Sanders is entitled to summary judgment as

  to Plaintiff’s claim he used “over excessive force” due to his “punching [and] hitting [Plaintiff]

  with dog chain in face and letting dog attack [Plaintiff] after [he] was already aprehinded [sic] by

  two sheriffs.” (Id. at 4.) (Compl. at 4.) The court notes that Defendant Sanders’ motion is

  devoid of any argument regarding the allegations that Defendant Sanders punched Plaintiff and

  hit Plaintiff in the face with a dog chain. Thus, the claim regarding these allegations must go

  forward.

         The court analyzes Plaintiff’s allegation that Defendant Sanders “let[ ] [Oxx] attack

  [Plaintiff],” (id.), using the Graham factors discussed above: (1) the severity of the crime at

  issue; (2) whether the suspect poses an immediate threat to the safety of the officers or others;


                                                    9
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 49 of 57




  and (3) whether he is actively resisting arrest or attempting to evade arrest by flight. Graham,

  490 U.S. at 396.

           The first Graham factor favors Defendant Sanders. It is undisputed that Defendant

  Sanders arrived at the scene knowing Plaintiff was a “wanted felon.” (See Mot., Ex. A [Incident

  Report] at 7.) Felonies are deemed more severe than when the underlying crime is a municipal

  code violation or a misdemeanor, for which the weight of this factor would typically fall in a

  plaintiff’s favor. See Clark v. Bowcutt, 675 F. App’x 799, 807 (10th Cir. 2017); Hinton v. City of

  Elwood, 997 F.2d 774, 781 (10th Cir. 1993); White v. Martin, 425 F. App’x 736, 745 (10th Cir.

  2011).

           The second and third Graham factors favor Plaintiff. The court considers these factors

  together because the facts and analysis overlap. The factors are analyzed “at the precise moment

  that [the officer] used force.” See Thomas v. Durastanti, 607 F.3d 655, 664 (10th Cir. 2010).

  Accord Sevier v. City of Lawrence, Kan., 60 F.3d 695, 699 (10th Cir. 1995) (“The reasonableness

  of Defendants’ actions depends . . . on whether the officers were in danger at the precise moment

  that they used force . . . .”).

           In his Complaint, Plaintiff states he was attacked by Oxx and assaulted by Defendant

  Sanders after he was apprehended by two sheriff deputies. (Compl. at 4.) Defendant Sanders

  provides his Supplemental Narrative Report as it relates to the alleged “attack,” which states as

  follows:

           Upon my [Sergeant Sanders’] arrival to the scene, the suspect, Eric Tyler Vette
           . . . exited the vehicle and began to flee on foot in an eastward direction. I
           continued to drive along the field and then came up the east side of the field. I
           seen [sic] Deputy Gustin in his patrol vehicle, with lights and siren still activated,
           chasing the suspect. I then exited my patrol unit and retrieved K9 Oxx and put
           him on lead. I heard Deputy Gustin issuing verbal commands to the suspect. I

                                                     10
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 50 of 57




         advised Deputy Gustin to hold his position until I got there with K9 Oxx for
         officer safety reasons. Upon my approach to the suspect and Deputy Gustin, K9
         Oxx’s collar came unlatched and K9 Oxx attempted to bite the suspect. I
         immediately grabbed K9 Oxx by the neck and prevented him from engaging the
         suspect further. I then reattached the collar to K9 Oxx and placed him in a down
         position. I then recognized the suspect as Eric Tyler Vette . I checked Eric’s right
         shoulder where K9 Oxx made contact with him and observed some abrasions and
         scratches, but no broken skin.

  (Mot., Ex. A, [Incident Report] at 7.) It is unclear from the Supplemental Narrative Report

  whether Defendant Gustin or any other officer had already apprehended Plaintiff by the time

  Defendant Sanders and Oxx got to Plaintiff. Moreover, Defendant Gustin’s narrative states that

  he observed Plaintiff running in the field, caught up to Plaintiff, and placed Plaintiff into

  custody; however, his narrative is silent as to when Defendant Sanders and Oxx arrived on the

  scene. (See id. at 5.) Accordingly, the court is unable to determine whether Plaintiff posed an

  immediate threat to the safety of the officers or others or whether Plaintiff was actively resisting

  arrest or attempting to evade arrest by flight when Defendant Sanders and Oxx arrived. Graham,

  490 U.S. at 396.

         Under the totality of the circumstances, the court cannot say that Defendant Sanders has

  satisified his burden of showing an absence of evidence to support Plaintiff’s Fourth Amendment

  excessive force claim against him. Celotex Corp., 477 U.S. at 325. Defendant Sanders’ motion

  for summary judgment as to the excessive force claim against him is denied.

             b. Defendant Gustin

         Defendant Gustin construes Plaintiff’s claims that he “directly approv[ed] of [Defendant]

  Sanders’s violations . . . by letting [Defendant] Sanders an[d] K-9 Ox assault [Plaintiff],”

  (Compl. at 5), as a failure to intervene claim. (Gustin Mot. at 5.)



                                                    11
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 51 of 57




         “[T]o be liable for failure to intervene, the officer[ ] must have ‘observe[d] or ha[d]

  reason to know’ of a constitutional violation and have had a ‘realistic opportunity to intervene.’ ”

  Jones v. Norton, 809 F.3d 564, 576 (10th Cir. 2015) (quoting Vondrak v. City of Las Cruces, 535

  F.3d 1198, 1210) (10th Cir. 2008)). “In order for liability to attach,” however, “there must have

  been a realistic opportunity to intervene to prevent the harm from occurring. Whether an officer

  had sufficient time to intercede or was capable of preventing the harm being caused by another

  officer is [usually] an issue of fact . . . .” Vondrak, 535 F.3d at 1210. Regarding the alleged

  attack by Oxx, Plaintiff’s Complaint is devoid of allegations that Defendant Gustin could have

  stopped Oxx, that Defendant Gustin had the ability to control Oxx, or that Defendant Gustin had

  sufficient time to intervene, and thus Plaintiff has failed to state a failure to intervene claim

  regarding Oxx’s attack. See Savannah v. Collins, 547 F. App’x 874, 876 (10th Cir. 2013)

  (Plaintiff who did not allege the defendant could have stopped K9, had the ability to control K9,

  or had time to intervene in K9 attack did not plead sufficient facts, taken as true, to state a claim

  against officer). Similarly, Plaintiff has failed to allege facts that Defendant Gustin had an

  opportunity to intervene in Defendant Sanders’ alleged excessive force.

         Accordingly, because Plaintiff has failed to state a claim that Defendant Gustin failed to

  intervene in excessive force, Defendant Gustin is entitled to qualified immunity as to the claims

  against him.

         2. Clearly Established

         The court next analyzes whether Defendant Sanders’ alleged constitutional violation was

  clearly established at the time of the incident. Leverington, 643 F.3d at 732.




                                                    12
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 52 of 57




         An official’s conduct violates clearly established law when, at the time of the challenged

  conduct, “[t]he contours of [a] right [are] sufficiently clear” that every “reasonable official would

  have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731,

  741 (2011). To satisfy the clearly established prong of the test, the Tenth Circuit requires that

  “there must be a Supreme Court or Tenth Circuit decision on point, or the clearly established

  weight of authority from other courts must have found the law to be as the plaintiff maintains.”

  Clark v. Wilson, 625 F.3d 686, 690 (10th Cir. 2010).

         Quoting Gurule v. Ambuehl, No. 17–CV–00826–WJM–NYW, 2018 WL 1384464, at *7

  (D. Colo. Mar. 16, 2018) , Defendant Sanders argues that the “U.S. District Court of Colorado

  could not find that ‘by 2015, the law in this Circuit was clearly established that an officer applies

  excessive force by dispatching a canine to apprehend a person for whom the officer has an arrest

  warrant and who had demonstrated an inclination to flee and evade arrest.’ ” (Sanders Mot. at

  13.) While the magistrate judge in Gurule recommended that the plaintiff’s claim for excessive

  force based upon the deployment of a police dog be dismissed upon finding that the law was not

  clearly established “that an officer applies excessive force by dispatching a canine to apprehend a

  person for whom the officer has an arrest warrant and who has demonstrated an inclination to

  flee and evade arrest,” 2018 WL 1384464, at *7, the magistrate judge further recommended that

  the plaintiff’s claim for excessive force based upon the officer allowing the police dog to

  continue to bite the plaintiff after he was subdued be allowed to proceed, finding that the law was

  clearly established “that continued application of force to a suspect who was submissive and on

  the ground, and who was not acting in a threatening or aggressive manner, could constitute

  excessive force,” id. at *10.


                                                   13
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 53 of 57




         Several district courts in this Circuit have permitted excessive force claims involving the

  use of a police dog to survive a qualified immunity challenge where the complaint alleged that

  the police dog was ordered to bite—or permitted to continue biting—the plaintiff after the

  plaintiff already was restrained and/or fully complying with the police officers’ orders. See, e.g.,

  Savannah v. Collins, No. 12–CV–02403–RBJ–MJW, 2015 WL 4237592, at *4 (D. Colo. July

  14, 2015) (finding that “both Tenth Circuit precedent and common sense establish that giving an

  attack command to an unrestrained police dog after a suspect has been subdued would be

  excessive and unreasonable”); Moore v. Summer, No. 12–3204–SAC, 2015 WL 1470290, at *10

  (D. Kan. Mar. 31, 2015) (allowing claim for excessive force to proceed where officer allegedly

  ordered dog to attack without providing a warning and even though the plaintiff already had his

  arms raised); Trujillo v. City of Lakewood, No. 08–CV–00149–WDM–CBS, 2009 WL 3260724,

  at *4 (D. Colo. Oct. 9, 2009) (concluding “that it was clearly established that the use of force on

  a subdued individual posing no obvious threat ... was not warranted under the circumstances”).

         Given the cited case law, the court finds a reasonable officer would have known that

  application of force by a police service dog to a suspect who had been already been apprehended

  could constitute excessive force. Accordingly, the court finds Defendant Sanders is not entitled

  to qualified immunity on Plaintiff’s excessive force claim.

     B. Official Capacity Claims

         Plaintiff also sues the defendants in their official capacities, seeking money damages and

  injunctive relief in the form of an investigation into the defendants’ actions. (Compl. at 8.)

         “An action against a person in his official capacity is, in reality, an action against the

  government entity for whom the person works.” Pietrowski v. Town of Dibble, 134 F.3d 1006,


                                                   14
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 54 of 57




  1009 (10th Cir. 1998) (citing Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)). However,

  “local government officials sued under § 1983 in their official capacities are one and the same as

  the governmental entity they represent only if the local government would be suable in its own

  name.” Houston v. Reich, 932 F.2d 883, 887 (10th Cir. 1991). Plaintiff could not bring an

  excessive force claim against the Montrose County Sheriff’s Office (“MCSO”) in this case;

  therefore, he cannot bring such claims against the officers in their official capacities. Hinton v.

  City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993) (“A municipality may not be held liable

  under § 1983 solely because its employees inflicted injury on the plaintiff.”).

           Municipal entities can be sued for monetary, declaratory, or injunctive relief for

  deprivations of constitutional or civil rights under section 1983. Monell v. Dep’t of Soc. Servs.,

  436 U.S. 658, 690 (1978). However, municipality may be held liable only for injuries resulting

  from the execution of one of its policies or customs. Jantzen v. Hawkins, 188 F.3d 1247, 1259

  (10th Cir. 1999). Moreover, “a municipality cannot be liable under § 1983 for acts of a

  municipal official in his official capacity unless that official possesses final policymaking

  authority to establish municipal policy with respect to acts in question.” Jantzen, 188 F.3d at

  1259.

           Plaintiff has not alleged that Defendants Sanders and Gustin were in policymaking

  positions. Therefore, Plaintiff’s claims for money damages and injunctive relief against the

  defendants in their official capacities are dismissed under Rule 12(b)(6) for failure to state a

  claim.

           WHEREFORE, for the foregoing reasons, it is




                                                    15
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 55 of 57




         ORDERED that “Defendant Gustin’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

  12(b)(6) (Doc. No. 28) is GRANTED. The claims against Defendant Gustin are dismissed with

  prejudice pursuant to Fed. R. Civ. P. 12(b)(6). It is further

         ORDERED that “Defendant Sanders’ Motion to Dismiss Pursuant to Fed. R. Civ. P.

  12(b)(6) or, in the Alternative, Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56”

  (Doc. No. 29) is GRANTED in part and DENIED in part, as follows:

         1. The motion is GRANTED as to the claims against Defendant Sanders in his official

             capacity, which are dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6);

         2. The motion is DENIED as to Plaintiff’s excessive force claim seeking money

             damages against Defendant Sanders in his individual capacity.

         Dated this 11th day of March, 2020.




                                                   16
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 56 of 57




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-CV-01987-KMT

  UNITED STATES OF AMERICA,

 ERIC TYLER VETTE                     ,

                       Plaintiff,

  v.

  KEITH SANDERS                       ,

                       Defendant.

                                      NOTICE OF APPEAL

        Notice is hereby given that Keith Sanders, Sergeant for the Montrose County Sheriff’s Office,
                                                              (name the plaintiff or defendant)

  in the above-named case, hereby appeals to the United States Court of Appeals for the Tenth Circuit
  from the Order [Doc. #52] denying Sergeant Sanders’ Motion to Dismiss Pursuant to Fed. R. Civ.
  P. 12(b)(6) Or, In the Alternative, Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56
  [Doc. #29] and denying qualified immunity,
                                      (describe the order and/or judgment)

  entered in this action on the 11th day of March, 2020.

  Dated:     March 24, 2020
                                                    /s/ Andrew R. McLetchie
                                                   Signature

                                                    Andrew R. McLetchie, Esq.
                                                   Printed Name


                                                   350 Indiana Street, Suite 850
                                                   Street Address


                                                    Golden, Colorado                         80401
                                                   City                State                 Zip

                                                   (303) 298-8603
                                                   Telephone

                                                       1
Case 1:18-cv-01987-KMT Document 56-1 Filed 03/25/20 USDC Colorado Page 57 of 57




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of March, 2020, I caused a true and correct copy of the
 foregoing NOTICE OF APPEAL to be filed, pursuant to Fed. R. App. P. 3(a), with the Clerk of
 Court of the U.S. District Court for the District of Colorado using the CM/ECF system.


                                              /s/ Eden Rolland
                                              Eden Rolland




                                                  2
